Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application claims priority to US 62/925,987 (filed 10/25/19).
	Claims 1-8 are pending.
The Drawing filed 10/06/20 is objected to:
	37 CFR 1.84(u)(1) states (emphasis added):
The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.

	Accordingly, applicant should submit a corrected Drawing without “Figure 1” and amend the specification to –-the Drawing-—(each occurrence).
	The IDS filed 01/28/21 has been considered.  An initialed copy accompanies this action. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/102003.

	WO 2014/102003 discloses electro-conductive paste for use in n-type solar cells (Abstract).  The paste comprise a mixture of Ag and Al particles, glass frit (Tg 320-450°C) and vehicle (Abstract; pages 12-14; 19).  Examples 1-3 disclose silver (84.5%), Al powder (0.75 wt% D50 2.5 microns), glass mixture (4 wt%) and vehicle (10.25%) (Table 3).  The reference also teaches ranges/amounts of glass frit of “about 0.1 to about 5 wt%”, which the examiner construes as overlapping the 5-10 wt% as instantly claimed.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the event that any minor modifications necessary to meet the claimed limitations, such as selection of a particular glass frit (softening point), are well within the purview of the skilled artisan. 
Claim(s) 1-3, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0255605.
US ‘605 discloses a method of manufacturing a p-type electrode comprising the steps of: preparing an N-type base semiconductor substrate comprising an n-base layer, a p-type emitter on the n-base layer, a first passivation layer on the p-type emitter, and a second passivation layer on the n-base layer; applying a conductive paste onto the first passivation layer, wherein the conductive paste comprises (i) 100 parts by weight of a conductive powder comprising a metal selected from the group consisting of silver, nickel, copper and a mixture thereof, (ii) 0.3 to 8 parts by weight of aluminum powder with particle diameter of 3 to 11 .mu.m, (iii) 3 to 22 parts by weight of a glass frit, and (iv) an organic medium; and firing the conductive paste (Abstract; 0015-0018).  The paste comprise a mixture of Ag and Al particles, glass frit (Ts 350-550°C) and vehicle (12 wt%) (0061; 0089-0093).  Examples disclose silver powder(100), Al powder (1.1 and 2.3 wt% D50 1.5 and 2.5 microns), glass frit (Ts 380°C) and vehicle (Table 1; 0088-0089).  The reference specifically or inherently meets each of the instantly claimed limitations. 
The reference is anticipatory.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0255605.
US ‘605 is relied upon as set forth above.
With respect to dependent claim 4, the reference teaches overlapping amounts/rangs of glass frit (i.e. 3-22 parts by weight) with those instantly claimed (Table 2; claim 1).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
May 20, 2022